 In the Matter Of CHAPMAN & DEWEY LUMBER COMPANYandINTER-NATIONALWOODWORKERS OF AMERICA, AFFILIATED WITH THE CON-GRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-3763.Decided May 18, 194Jurisdiction:wood flooring and box manufacturing industry.Investigation and Certification of Representatives:existence of question: con-flicting claims of rival organizations; election necessary.UnitAppropriate for Collective Bargaining:all production and maintenanceemployees at one of Company's plants, including a checker who also handleslumber and an experimental worker, but excluding clerical employees, watch-men, traffic men, engineers with special licenses, supervisory employees, ship-ping employees, checkers, lumber inspectors, assistant foremen, and tempo-rary construction employees.Mr. E. H. Chapman,ofMemphis, Tenn., andMr. George Kame-now,of Detroit, Mich., for the Company.Mr. Harry Koger, Mr. Ray Browder,andMr. William R. Hender-son,of Memphis, Tenn., for the C. I. O.Mr. H. J. Burbach,of Memphis, Tenn., for the A. F. of L.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Woodworkers of Amer-ica, affiliated with the Congress of Industrial Organizations, hereincalled the C. I. 0., alleging that a question affecting commerce hadarisen concerning the representation of employees of Chapman &Dewey Lumber Company, Memphis, Tennessee, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Charles A. Kyle, TrialExaminer.Said hearing was held at Memphis, Tennessee, on April22, 1942.The Company, the C. I. 0., and Upholsterers' Interna-nationalUnion of North America, affiliated with the AmericanFederation of Labor, herein called the A. F. of L., appeared andparticipated.'All parties were afforded full opportunity to be heard,'United Brotherhood of Carpenters and Joiners of America, although served kithnotice of hearing, did not appear.41 N. L. R. B., No. 829 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDto examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicialerror.The rulings are herebyaffirmed.Upon the entire record in the case, theBoardmakes the following:FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYChapman & Dewey Lumber Company is engaged in the manlz-facture of southern hardwoods, floorings, boxes, and piling at itsplant in Memphis, Tennessee, the only plant involved in this pro-ceeding.The raw materials used by the Company consist chieflyof rough lumber and paint.Practically all such materials, amountingannually in value to approximately $500,000, come to the Company'splant from points outside Tennessee.Sales of the Company's prod-ucts, consisting chiefly of flooring and boxes, amount annually invalue to approximately $750,000.Such products are shipped fromthe Company's plant to points outside Tennessee.IT.THE ORGANIZATIONS INVOLVEDInternationalWoodworkers of America is' a labor organizationaffiliatedwith the Congress of ' Industrial Orgapizations, admittingto membership employees of the Company.`Upholsterers' International Union of North America is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.III.TILE QUESTION CONCERNING REPRESENTATIONThe C. I. O. and the A. F. of L. each claims to represent amajority of the Company's production and maintenance employees,atMemphis, Tennessee.The Company questions the majority ofeach organization.A statement prepared by the Trial Examiner indicates that theC. I. O. and the A. F. of L. each represents a substantial numberof employees in the unit herein found appropriate.'The C I 0submittedto the TrialExaminer156 applicationsformembership,dated between December1,1941,andMarch3.1942, of which106 bear apparentlygenuine signatures of employees on the pay roll ofApril 18, 1942The A F of Lsubmitted 26 applications for membership,of which 23 bear apparentlygenuine signatures of employees on thepay rollof April 18 1942Thereare about210 employees'in the appropriate unitBy agreement of the parties the Trial Examiner completed his check of cards afterthe close of the hearing and forwarded the statement of his findings to the Board atWashingtonThe Trial Examiner'sstatement concerning the claims of the C. I. 0and theA F of L to representemployees of the Company is hereby incorporated in,the record in this proceeding and made a part thereofi CHAP\IA\ & DEWEY LUMBER COMPANY31We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITThe parties agree that maintenance and production employeesshould be included in the bargaining unit.The parties further agreethat clerical employees,watchmen,trafficmen,engineers-with speciallicenses, and supervisory employees should be excluded from thebargaining unit.The parties disagree with respect to the inclusionof shipping employees,checkers, lumber inspectors,experimentalworkers, assistant foremen, and temporary construction employees.A. Shipping employeesEverett Fleming is a shipping clerk who checks and counts thefinished boxes leaving the plant.He does not pick up the boxesor do any manual work.He supervises10 or 15 employees, who athis directionbring boxesfrom the mill to the loading platform andload them.He may recommend the hire or the discharge of suchemployees.Fleming keeps time for all employees in the boxfactory.He spends about 30 percent of his time in anoffice, whichhe shareswith King, a. checking employee.Harold Youngand anothershipping clerkcheck and count floor-ing for shipment..Neither man does any manual work.They super-vise the stacking of lumber by a working crew.They may recom-mend the hire or the discharge of such men.Fleming and thetwo shipping clerks check all the Company's products that leave theplant.The Company and the C. I.O. would exclude,and the A. F. of L.would include, ,these three shipping employees.Since it appearsthat these shipping clerks are clerical employees,we shall excludethem with other clerical employeesfrom a unitcomposed of produc-tion and maintenance employees.B.CheckersKing checks the finished products, counting the number of boxesand estimating the amount of lumber used in them to determine theamount of waste.He spends about half- of his time in an officewhich he shares with Fleming.King has no supervisory duties.He does no manual work. The Company and the C. I. O. wouldexclude King, the A. F. of L. would include him. Since it appearsthat King is a checker and a clerical employee, we shall exclude himfront the bargaining unit. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDPaul Ingle, listed as a checker on -the pay roll, tallies flooringas it passes on trucks from the flooring mill into the warehouse.Ingle spends about 10 percent of, his time inspecting this lumber Nand marking the culls from the good lumber.He has no desk andis on his feet all the working day. Ingle turns the bundles of lumberfor inspection and adjusts the position of such lumber as it is placedon trucks by negro helpers.The Company would exclude Ingle fromthe bargaining unit.The A. F. of L. and the C. I. 0. would includehim.Since it appears that Ingle both handles and checks the lumber,we shall include him in the unit with other lumber handling employees.C.Lumber inspectorsTwo employees at the Company's plant, tally, inspect, and gradeall incoming lumber.The Company considers them supervisors:They are skilled employees, paid at a much higher rate thanthose who carry and stack the lumber under their direction.Theydo not handle the lumber themselves.The C. I. 0. and the Companywould exclude lumber inspectors from the unit, and the A. F. of L.would include them. Since it appears that lumber inspectors aresupervisory employees, we shall exclude them from the bargainingunit.D. Experimental workersWalter Perry spends about 30 percent of his time making modelsaccording to specifications furnished by the Company or by itscustomers.From such models mass production is determined.Flem-ing, the shipping cleric noted above, also makes some models.Perryspends about 70 percent of his time in production work, replacingany production or maintenance employee who may be absent fromwork.The Company -would exclude. Perry as an experimental worker.'The C. I. O. and A. F. of L. would include Perry as a productionemployee.Since it appears that Perry spends so large a proportionof his time in work done by production and maintenance employees,who the parties agreee should be included, we shall include Perrywith such employees in the bargaining unit.E. Assistant foremenThe parties agree that the general manager of the plant, thesuperintendent of the box plant, the superintendent of the flooringplant, the planing-mill foreman, and the superintendent of the yardare supervisory employees and should be excluded from the bargainingunit. 'The parties disagree with respect to Harry Sullivan and NobleGrinder, assistant foremen.The Company and the C. I. 0. would CHAPMAN '& DEWEY LUMBER- COMPANY,33exclude them from the bargaining unit, and the A. F. of L. wouldinclude them.Sullivan works under the supervision of the superintendent of theyard.He supervises a crew of 18 to 20 men.He checks all therough lumber which' passes from the yard to the plant.He knowschat lumber and how much lumber is necessary-to fill orders whichare given to him.He directs that lumber be piled or sent into theplant..Grinder, like Sullivan, works under the yard superintendent..Grinder is a- carpenter who supervises a gang of 12 to 15= men in theyard., ,Grinder spends about 5 percent of his -time in manual work,and about 95 percent of his time supervising and ilnstructing'hismen.Since it appears that Sullivan and Grinder are supervisory em-ployees, we shall exclude, them from the unit composed of non-super-visory production employees.F. Temporary construction employees'`Up to July 1941, the Company maintained its entire operationsatMarked Tree, Arkansas. In July,1941, a fire destroyed the boxand flooring plants.The Company transferred its box and flooringoperations to Memphis, Tennessee, where the new plant involved inthis proceeding is now almost entirely constructed.The plant openedabout February 16, 1942.The Company expects that its constructionwork will be completed and that the plant will be ready for fulloperations about June 22, 1942.At the time of the hearing the Com-pany employed 7 millwrights and machinists and a yard crew of12 construction employees.All these employees were hired as tem-porary employees for construction work.Most of the millwrights andmachinists and 9 of the 12 construction yard employees were trans-ferred from the Company's Marked Tree plant on the understandingthat the Company would return them to Marked Tree when the con-struction work at Memphis would be, completed.-At the time of the hearing, the 7 millwrights and machinists werenot only setting up new machines, but were also doing all necessarymaintenance work on the machines operated at the plant.When theplant is under full operation, the Company will need 3 maintenancemen for its machines. The Company will also need about 17 moreregular employees than are now on its pay roll.Although the Com-pany stated its willingness to employ any temporary construction em-ployee now on its pay roll who may wish -to remain at the Memphisplant and who is able to do the work which it may in the future require,itdoes not, appear that these construction employees who were hired'for temporary work have sufficient expectation of employment withthe Company at the Memphis plant to entitle them all to participatewith regular employees in the selection of a bargaining representative.463892-42-vol. 41-3 34DECISIONS' OF NATIONAL LABOR RELATIONS - BOARDThe record affords no basis- on which to differentiate, among them.'For this reason we shall exclude all temporary construction .employeesfrom the bargaining unit.We find that all production and maintenance employees of theCompany at its Memphis, Tennessee, plant, including Paul Ingleand Walter Perry, but excluding clerical employees, watchmen, trafficmen, engineers with special licenses, supervisory employees, shippingemployees, checkers, lumber inspectors, assistant foremen, and tem-porary construction employees, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees within the appropriate unit who were employed during thepay-roll period immediately preceding the date of our Direction ofElection, subject to the limitations and additions set forth- therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of-the' investigation to ascertain representa-tives for the purposes of collective bargaining with Chapman &Dewey Lumber Company, Memphis, Tennessee, an election by secretballot shall be conducted as early as possible but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fifteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongall employees of the Company, within the unit found appropriate inSection ITT, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during such pay-roll period because they wereillor on vacation or in the-active military service or training of theUnited States, or temporarily laid off, but excluding employees whohave since quit or been 'discharged for cause, to determine whetherthey desire to be represented by InternationalWoodworkers ofAmerica, affiliated with the Congress of Industrial Organizations,or by Upholsterers' International Union of North America, affiliatedwith the American Federation of Labor, for the purposes of collec-tively bargaining, or by neither.